Citation Nr: 0027523	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  96-31 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a temporary total evaluation under 38 
C.F.R. § 4.29, based on hospitalization from March 28, 1995, 
to May 24, 1995.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel



INTRODUCTION


The veteran served on active duty from March 1971 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  During the pendency of the veteran's appeal, his 
claim file was transferred to the RO in Chicago, Illinois.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's PTSD is manifested by complaints of dreams 
about combat, intense anxiety, flashbacks, hypervigilance, 
difficulty sleeping, depression, and anger.  He has a Global 
Assessment of Functioning score of 40 to 60.  His impairment 
is no more than severe.  

3.  The veteran's PTSD is not manifested by such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; and 
intermittent inability to perform activities of daily living.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from March 1971 to January 
1973, with service in the Republic of Vietnam from September 
1971 to September 1972.  He was granted service connection 
for PTSD in January 1991.  He was assigned a 30 percent 
rating at that time.

The veteran submitted his current claim for an increased 
rating in March 1995.  In a rating decision, dated in 
November 1997, his PTSD rating was increased to its current 
50 percent level.  The 50 percent rating was effective as of 
April 1997.

Associated with the claims file is a copy of a Notice of 
Decision from the Social Security Administration (SSA), dated 
in December 1993.  The decision found the veteran to be 
disabled from December 1989, when he last engaged in 
substantial gainful employment.  The SSA decision found that 
the medical evidence established that the veteran had severe 
poly-substance abuse, affective mental disorders, PTSD with 
manifestations of anxiety and panic attacks, and a 
personality disorder.  The medical evidence, listed as 
exhibits in the decision, predated the veteran's current 
claim by approximately two years.  Moreover, most of the 
later evidence cited consisted of VA records contained in the 
claims file.  

The veteran was afforded a VA PTSD examination in July 1997.  
The veteran related a history of numerous VA 
hospitalizations.  He said that most were for psychiatric 
reasons.  He admitted that he often would leave against 
medical advice (AMA) for various reasons, usually because he 
felt that he was not getting help.  He did feel better when 
he was in a remission period and would have improved 
adjustment.  Even when he was at his best functioning, he 
still had concentration and thinking difficulties.  He had a 
couple of close friends but had not seen them for a long 
time.  He tended to avoid people.  He still experienced 
flashbacks and nightmares associated with his combat 
experiences.

A rating action in October 1998 increased to 50 percent the 
rating for PTSD, effective in March 1995.

The mental status examination reported that the veteran was 
casually dressed with good attention to hygiene.  He was 
alert and oriented times three.  His affect was notable for 
being friendly and cooperative throughout the interview.  The 
veteran became very tearful, red-faced choked up to the point 
he had difficulty speaking when he discussed certain events 
related to Vietnam.  His stream of mental activity was 
described as logical, coherent and relevant.  Thought content 
was within normal limits.  His intellectual capacity was 
deemed above average.  There was no impairment of thought 
process or psychotic experiences in evidence or reported.  He 
was not suicidal.  The veteran admitted to some significant 
short-term memory loss but this was not confirmed during the 
examination.  He experienced periods of depression and 
anxiety and had an ongoing problem with sleep impairment.  
The diagnoses were chronic PTSD and alcohol dependence in 
partial early remission.  He was assigned a Global Assessment 
of Functioning (GAF) score of 35, with a score of 50 noted as 
the highest in the past year.

The veteran was hospitalized on numerous occasions during the 
pendency of his claims.  Discharge summaries for the period 
from March 1995 to December 1999 reflect multiple 
hospializations, with treatment directed at his seizure 
disorder and alcohol dependence.  The discharge summary for 
the period from March 28, 1995, to May 24, 1995, provided a 
primary diagnosis of alcohol dependence.  However, PTSD was 
also listed on Axis I.  The veteran was assigned a GAF of 40 
for his period of hospitalization.  A summary for the period 
from September 3, 1996, to October 4, 1996, noted that the 
veteran was unemployable secondary to physical and emotional 
problems.  He was assigned a GAF of 45.  His prognosis was 
listed as poor.  Another summary, for the period from 
December 10, 1999, to December 15, 1999, was for PTSD.  The 
treating physician reported a GAF of 45.  All of the 
discharge summaries listed the veteran's alcohol dependence 
as one of the diagnoses treated, either as a primary 
condition or secondary diagnosis on Axis I.  He continued to 
have problems with maintaining sobriety and acknowledging an 
alcohol dependence problem.

VA outpatient treatment records for the period from April 
1995 to April 2000, and from multiple VA facilities, reflect 
attempts to provide treatment through different PTSD groups.  
The records also document ongoing alcohol dependence problems 
and treatment.  A treatment entry, dated in May 15, 1997, 
noted that the veteran's principal limitation was his PTSD.  
The examiner stated that the veteran was at least moderately 
limited for activities of daily living and "perhaps even 
moderately to severely limited in his concentration because 
of his PTSD alone."  An entry dated in November 1999 
reported the veteran's alcohol dependence as in partial 
remission.  He continued to experience frequent intrusions, 
nightmares and flashbacks.  Another entry, dated in January 
2000, reported that the veteran wanted to become involved in 
PTSD group therapy.  He reported continued intrusive 
thoughts.  The examiner reported that group therapy was 
contra-indicated and recommended individual psychotherapy and 
a sustained period of sobriety before trying a group setting 
again.  The examiner assigned a GAF of 40.  An entry, dated 
in March 2000, noted that the veteran continued to have some 
moodiness, intrusions and flashbacks.  He was not attending 
Alcoholics Anonymous (AA) but was going to church, at least 
every other week.  He was also trying to socialize with some 
of his neighbors.  The psychiatrist assigned a GAF of 45.  

Finally, the veteran was afforded a VA PTSD examination in 
May 2000.  The veteran spent most of his time either with VA 
caregivers or with his aunt and a cousin.  He had very few 
contacts outside of his family members.  He complained of 
nightmares of combat events.  He said that some were so 
disturbing that he would be unable to sleep for several days.  
He said that he was anxious on a daily basis, tense and 
jittery.  He also reported panic levels of anxiety that would 
cause his chest to tighten up and keep him from breathing 
correctly.  He denied any remission of symptoms over the past 
year.  The veteran felt that he was unemployable due to his 
PTSD and his inability to interact with others.

The mental status examination reported that there was no 
impairment of thought processes or communication.  There were 
no delusions, hallucinations, or other gross symptoms of 
psychosis.  The veteran denied suicidal ideations.  He did 
report homicidal ideation but no intent to act on those 
thoughts.  Hygiene and grooming were described as being 
within normal limits.  He was oriented times three.  He felt 
that his memory was bad.  However, the examiner commented 
that it was not bad on examination.  There were no signs of 
obsessive or ritualistic behavior.  The veteran appeared 
depressed and looked anxious and jumpy during the interview.  
The veteran said that he slept five to six hours without 
medication and seven hours with medication.  The diagnoses 
were chronic PTSD and alcohol dependence.  The examiner 
assigned a GAF score of 50.  The examiner also stated that if 
the veteran's alcohol dependence and dysfunctional 
personality traits were to be completely removed, his GAF 
score for PTSD alone would probably rise to a level of 60.

II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for his PTSD disability is 
plausible and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a 
claim of entitlement to an increased evaluation for a 
service-connected disability is a well-grounded claim).  The 
Board is also satisfied that all relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1999).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

In this case, the veteran is evaluated under Diagnostic Code 
(DC) 9411, for PTSD.  The Board notes that effective November 
7, 1996, the VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities.  61 Fed. Reg. 52,695 
(1996).  On and after that date, all diagnoses of mental 
disorders for VA purposes must conform to the Fourth Edition 
of the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV).  61 Fed 
Reg. 52,700 (1996) (codified at 38 C.F.R. § 4.125 (1999)).  
The new criteria for evaluating service connected psychiatric 
disability were codified at newly designated 38 C.F.R. 
§ 4.130 (1999).  The new rating criteria are sufficiently 
different from those in effect prior to November 7, 1996.  
Nonetheless, in Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), the United States Court of Appeals for Veterans 
Claims (Court) held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.

The veteran's claim has been adjudicated by the RO, using 
both the old and new rating criteria.  In light of Karnas, 
the Board will proceed to analyze the veteran's PTSD claim 
under both sets of criteria to determine if one is more 
favorable to the veteran.  See VAOPGCPREC 3-2000.

Under DC 9411, 38 C.F.R. § 4.132 (1996), a 50 percent rating 
is applicable where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  A 70 percent rating is for 
consideration where the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  Finally, a 100 
percent rating is applicable where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  The 
three criteria for a 100 percent rating are independent of 
one another and only one need to be met to be awarded a 100 
percent disability.  Johnson v. Brown, 7 Vet. App. 95, 99 
(1994).

Under DC 9411, 38 C.F.R. § 4.130 (1999), a 50 percent rating 
is for consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessed 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent evaluation is 
applicable where there is total occupation and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, 4th edition, p. 32).  A 
GAF score of 31 - 40 is defined as "Some impairment in 
reality testing or communication (e.g.. speech is at times 
illogical, obscure or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."  A score of 41 - 50 is defined as 
"Serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job)." Ibid.  A GAF score 
of 51 - 60 is defined as "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)." Ibid.

In applying the old criteria to the evidence of record, the 
Board finds that the veteran's symptomatology more closely 
approximates the criteria for a 70 percent rating under DC 
9411.  The VA treatment records, discharge summaries and 
examination reports all reflect that he has little social 
interaction outside of family, and church.  He has lived 
either alone, in a VA facility or with his mother in the 
years since he filed his claim.  He has claimed problems with 
short-term memory but this has not been confirmed by 
objective evidence of record.  

A further review of the evidence reflects that the veteran 
has been assigned several GAF scores as an outpatient, 
inpatient, and during VA examinations.  The GAF scores have 
ranged from a low of 35 to a high of 60.  Both the outpatient 
treatment records and discharge summaries note the GAF with 
involvement of both PTSD and alcohol dependence.  A May 1997 
outpatient entry noted that the veteran was moderately 
limited in his activities of daily and moderately to severely 
limited in his concentration from PTSD alone.  The May 2000 
VA examiner noted that, upon removing alcohol dependence and 
dysfunctional personality from the veteran's diagnosis, he 
had a GAF of 60.  This evidence does not support a grant of a 
higher rating beyond the 70 percent rating previously 
discussed.  

The Board notes that, based on the totality of the veteran's 
symptomatology and its effect on his ability to establish and 
maintain effective relationships and employment, the 
disability picture does not more nearly approximate the 
criteria for a 100 percent disability rating.  There is no 
evidence to show that he is virtually isolated in the 
community, or exhibits symptoms bordering on gross 
repudiation of reality.  Further there is no evidence that he 
is demonstrably unable to obtain or retain employment solely 
as a result of his service-connected PTSD.  38 C.F.R. § 4.132 
(1996).

The veteran's symptomatology does not support an increased 
rating to 70 percent under the new criteria.  The veteran 
simply does not exhibit the symptomatology previously cited, 
such as suicidal ideation, obsessional rituals, which 
interfere with routine activities, speech intermittently 
illogical, obscure or irrelevant.  The Board notes that the 
veteran's current symptomatology, at best, satisfies the 
amended rating criteria for a 50 percent disability rating.  
38 C.F.R. § 4.130 (1999).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a higher evaluation, other than already 
discussed, for the veteran's PTSD.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1998).


ORDER

Entitlement to a disability rating of 70 percent for PTSD is 
granted subject to the law and regulations governing the 
payment of monetary benefits.  


REMAND

The veteran is claiming entitlement to benefits under 
38 C.F.R. § 4.29 (1999) for a period of hospitalization from 
March 28, 1995, to May 24, 1995.  A total disability rating 
may be assigned when it is established that a service-
connected disability has required hospital treatment in a 
Department of Veterans Affairs (DVA) or an approved hospital 
for a period in excess of 21 days.  38 C.F.R. § 4.29(a).

Associated with the claims file is a VA discharge summary 
from the VA medical center (VAMC) Mountain Home, Tennessee, 
for the period from March 28, 1995, to May 24, 1995.  The 
summary reflects a primary treatment diagnosis of alcohol 
dependence.  A diagnosis of PTSD is listed second on Axis I.  

The history portion of the discharge summary is not clear as 
to the precipitating condition that necessitated inpatient 
treatment.  Nor is it clear whether or not the veteran was 
treated for a period in excess of 21 days for his PTSD even 
though he underwent treatment for alcohol dependence.  Even 
if the veteran was initially admitted for treatment for a 
nonservice-connected disability, if he did receive treatment 
for his PTSD for period in excess of 21 days, he could still 
satisfy the necessary criteria to receive the benefit.  
38 C.F.R. § 4.29 (b).

The evidence of record is not sufficient to adjudicate the 
claim for benefits under 38 C.F.R. § 4.29.  Moreover, there 
are outstanding VA treatment records, such as daily progress 
notes, and nurse's notes, available that could be beneficial 
to resolution of the claim.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the VAMC in 
Mountain Home and request that they 
provide copies of progress notes, nurse's 
notes, and any psychiatric 
treatment/consultation records for the 
period of hospitalization from March 28, 
1995, to May 24, 1995.  All attempts to 
obtain these records must be noted in the 
claims file.  Any records received should 
be associated with the claims file.

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the veteran's claim for 
benefits under 38 C.F.R. § 4.29.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 



